In a proceeding to invalidate petitions designating respondents Levitt and Baekelman as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for .the Party position of County Committeeman for the 11th Election District of the 3rd Ward of the City of New Rochelle, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered June 12, 1969, which dismissed the petition in the proceeding. Judgment affirmed, without costs. No opinion. Beldoek, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.